UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4981


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT LEE MILLER, JR.,

                Defendant - Appellant.



                            No. 12-4982


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT LEE MILLER, JR.,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:11-cr-00062-1; 3:11-cr-00192-1)


Submitted:   May 30, 2013                 Decided:   June 18, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS     LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.    R.    Booth Goodwin II, United States
Attorney, William B. King, II,    Assistant United States Attorney,
Charleston, West Virginia, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

             Lamont Lee Miller, Jr., was sentenced to 132-months’

imprisonment after pleading guilty to two counts of receiving a

firearm while under felony indictment, in violation of 18 U.S.C.

§§ 922(n), 924(a)(1)(D) (2006), and five counts of distribution

of    a   quantity    of   cocaine   base,       in   violation    of    21      U.S.C.

§ 841(a)(1)      (2006).       Miller     initially       pled    guilty        to    the

firearms charges pursuant to a plea agreement in exchange for

the Government’s promise to drop the drug charges.                          However,

after Miller breached the plea agreement and thereby released

the Government from its obligation, Miller pled guilty to the

drug charges as well.             He now appeals his guilty pleas and

sentence, contending the district court erred in voiding his

plea agreement, in allowing him to plead guilty to both the drug

and   firearms    charges,     and   in       applying   several    offense-level

enhancements.        We affirm.

                                          I.

             Miller    first   contends        the    district   court     erred       in

voiding the plea agreement.          We review a claim that a party has

breached a plea agreement under a bifurcated standard, reviewing

the district court’s factual findings for clear error and its

application      of    contract    interpretation         principles       de        novo.

United States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000).                            Under

general contract interpretation principles, an injured party is

                                          3
relieved of its obligations under an agreement upon a breach

only if that breach is material.                    United States v. Scruggs, 356

F.3d 539, 543 (4th Cir. 2004).                     A material breach is one that

deprives the injured party of the benefit that it reasonably

expected to receive under the agreement.                      Id.       In the context of

a plea agreement, “[s]uch a breach relieves the government of

its obligation to conform to the agreement’s terms even when

defendant      has    relied      to     his    substantial         detriment       by,   for

example, entering his guilty plea.”                        United States v. West, 2

F.3d 66, 69-70 (4th Cir. 1993).

              The     district         court       properly        found     that     Miller

materially breached his obligation under the plea agreement to

cooperate with the Government, by failing to be forthright and

truthful in a debriefing and in grand jury testimony.                              Moreover,

despite Miller’s contention to the contrary, the district court

properly allowed Miller’s guilty plea to the firearms charges to

stand    despite      freeing      the   Government         from    its     obligation     to

dismiss the         drug   charges.        West,      2    F.3d    at     69-70.     As   the

district court indicated, voiding the guilty plea would have

unjustly      rewarded      Miller       for    his       breach    and     disrupted     the

sentencing process.              United States v. Huang, 178 F.3d 184, 189

(3d Cir. 1999) (“defendant’s breach of the plea agreement does

not permit him to withdraw his guilty plea”); see also United

States   v.    Bowe,       309   F.3d    234,      239    (4th     Cir.    2002)    (“Double

                                               4
Jeopardy Clause cannot be applied to reward [defendant] with a

type of punishment less severe than that provided for in his

plea agreement when the less severe punishment was obtained only

by his breach of his plea agreement.”).                     We therefore conclude

that the district court properly voided the plea agreement.

                                          II.

             Miller next contends that the district court erred in

combining his guilty plea to the information with his guilty

plea to the indictment.             To the extent Miller challenges the

validity of his guilty pleas, his contention fails.                      Our review

of    the   transcripts     of   the     guilty    plea    hearings    leads    us    to

conclude that the district court complied with the requirements

of Federal Rule of Criminal Procedure 11 in accepting Miller’s

pleas.      The court ensured that both of Miller’s guilty pleas

were knowing, voluntary, and supported by a factual basis, and

that    Miller   understood        the    rights    he     was     relinquishing      by

pleading     guilty   and    the    sentence       he     faced.      Moreover,      the

court’s order voiding the plea agreement did not force Miller to

plead guilty to both the firearms and drug charges.                     That Miller

was not free to withdraw his guilty plea to the firearms charges

does not mean that he entered the plea involuntarily.                        Likewise,

the    Government’s   ability       to    pursue    the    drug    charges    did    not

compel Miller to plead guilty.                 We therefore conclude that the

district court properly accepted both of Miller’s guilty pleas.

                                           5
                                         III.

              Miller also contends that the district court erred in

applying several offense-level enhancements at sentencing.                               In

determining        whether    the    district      court       properly       applied   the

sentencing Guidelines, this court reviews its interpretation of

the Guidelines de novo and its factual findings for clear error.

United States v. Quinn, 359 F.3d 666, 679 (4th Cir. 2004).

                                          A.

              Miller      contends    that       the    district      court     erred    in

applying an enhancement pursuant to U.S. Sentencing Guidelines

Manual (USSG) § 2K2.1(b)(4) (2012) based on his possession of a

firearm with an altered or obliterated serial number.                              Miller

asserts that “there is insufficient evidence to prove that the

said firearm that allegedly had an obliterated serial number was

intentionally possessed by the Defendant with full knowledge of

the   fact.”        This     contention      is    meritless.           The    Government

presented      ample      evidence—including            Miller’s      stipulation,       an

investigating        agent’s       testimony,      and     a     photograph       of    the

firearm—that       Miller     possessed      a    firearm      with     an    obliterated

serial   number,       and   the    Guidelines         specifically       indicate      that

knowledge     of    the    obliterated       serial      number    is    not    required.

USSG § 2K2.1(b)(4) cmt. n.8(B); see United States v. Brown, 514

F.3d 256, 269 (2d Cir. 2008) (enhancement for obliterated serial

number   is    a    strict    liability      enhancement).            Accordingly,       we

                                             6
conclude        that       the     district           court     properly        applied      the

enhancement.

                                                 B.

              Miller       next     argues        that      the    Government        presented

insufficient evidence to support an enhancement for use of a

minor to commit an offense.                 USSG § 3B1.4.              “‘Used or attempted

to      use      includes’             directing,           commanding,          encouraging,

intimidating, counseling, training, procuring, or soliciting.”

USSG § 3B1.4 cmt. n.1.                 The Government presented ample evidence,

including       Miller’s         factual    stipulation            and    an    investigating

agent’s testimony, that Miller used a person under eighteen to

assist him by carrying and producing firearms for sale.                                  United

States     v.    Murphy,         254    F.3d      511,      513-14       (4th    Cir.    2001).

Accordingly,          we   conclude        that       the     district       court      properly

applied the enhancement.

                                                 C.

              Miller       argues       that      the       district      court      erred   in

imposing a four-level enhancement pursuant to USSG § 2K2.1(b)(5)

based    on     its    finding     that     he       engaged      in   the     trafficking   of

firearms.        The enhancement applies if the defendant transferred

two or more firearms to another individual, knowing or having

reason to believe that the other individual intended to use or

dispose of the firearms unlawfully.                            USSG § 2K2.1(b)(5) cmt.

n.13(A).        Miller contends that the Government failed to prove

                                                 7
that he knew or had reason to believe that the buyers intended

to use or dispose of the firearms unlawfully.                                This contention

fails.     The Government presented sufficient evidence that Miller

had reason to believe that his buyers would use or dispose of

the firearms unlawfully, including that fact the buyers also

purchased large quantities of crack cocaine from Miller, that

the buyers indicated they were purchasing the guns to sell in

other    cities    for       a    profit,      the    inflated       prices     paid   by    the

buyers, and       the    clandestine           nature      of    the     transactions.        In

fact, Miller admitted that he had reason to suspect that the

firearms    would       be       disposed      of    unlawfully.             Accordingly,     we

conclude     that        the       district          court       properly       applied      the

enhancement.

                                                D.

            Miller       next       contends        that     the    Government     presented

insufficient evidence to support the conclusion that Miller was

an   organizer      or       manager      of    the     offense        and    therefore      the

district     court       erred       in     imposing         a     two-level     enhancement

pursuant    to    USSG       §    3B1.1.        To     merit       the    enhancement,       the

defendant    must       have      exercised         managerial         responsibility       over

other persons, rather than over property, assets, or activities.

USSG § 3B1.1 cmt. n.2.                The Government presented evidence that

Miller occupied a managerial role over multiple associates by

directing them to complete menial tasks, such as carrying and

                                                8
producing the firearms and driving, while Miller retained the

authority     to        plan        the    transactions,            negotiate       prices,       and

collect the money.              See United States v. Rashwan, 328 F.3d 160,

165-66     (4th     Cir.        2003)        (“Leadership            over    only       one     other

participant       is     sufficient          as    long    as       there    is   some        control

exercised.”)        Accordingly, we conclude that the district court

properly applied the enhancement.

                                                  E.

            Finally, Miller asserts error in the imposition of a

two-level enhancement for obstruction of justice.                                 USSG § 3C1.1.

The     Government        claims           that    Miller           obstructed      justice          by

providing false information and failing to cooperate during a

debriefing       and     in     testimony          before       a    grand     jury.           Miller

contends that his claim of full responsibility for and refusal

to implicate others in his offenses did nothing to obstruct his

own investigation or prosecution.                        However, this contention must

fail.

            As     part        of    his    plea       agreement,      Miller       agreed      to    a

stipulation        of     facts           describing      his        offense      and     relevant

conduct.     However, during his debriefing and before the grand

jury, Miller directly contradicted various details contained in

the stipulation.              Miller repeatedly lied about his associates’

involvement, repeatedly claimed not to know or remember various

details of his offense, and repeatedly attempted to “plead the

                                                   9
Fifth.”   Miller      thereby    attempted   to    obstruct     justice     with

respect to his own investigation, prosecution, or sentencing,

and Miller’s actions related to his offense of conviction and

relevant conduct.        Accordingly, we conclude that the district

court properly applied the enhancement.

           We therefore affirm Miller’s convictions and sentence.

We   dispense   with    oral    argument   because     the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                      AFFIRMED




                                      10